Citation Nr: 1131554	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-15 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

(The issue of whether there was clear and unmistakable error in a December 2005 Board of Veterans' Appeals (Board) decision that denied service connection for the cause of the Veteran's death is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1944 to November 1946.  He died in December 1988.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO found that the evidence submitted was not new and material, did not reopen the claim, and continued the denial of the appellant's claim.  

In March 2009, the appellant testified at a Board hearing before the undersigned.  A transcript is associated with the file.  The Board denied the new and material evidence claim in April 2009.  The United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand in May 2010 that vacated the April 2009 Board decision.  

In conjunction with the joint remand, the appellant submitted a statement in September 2010 from the National Personnel Records Center listing the Veteran's medals.  A waiver of RO review was also provided.  

In October 2010, the Board received three statements from the Veteran's children without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that the submitted evidence, while not duplicative, does not include evidence that would reopen the appellant's claim.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the RO is not prejudicial to the appellant.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In December 2005, the Board denied entitlement to service connection for the cause of the Veteran's death.  

2. Evidence received since the December 2005 Board decision does not raise a reasonable possibility of substantiating the service connection claim for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1. A December 2005 Board decision, determining that service connection for the cause of death was not warranted, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2. Evidence received since the December 2005 Board decision is not new and material, and the appellant's service connection claim for cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a November 2006 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  

The appellant was also notified of information regarding effective dates in an April 2008 enclosure with the appellant's statement of the case (SOC).  Notification of such information is required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, in light of the Board's denial of the appellant's claim, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant.  See, Dingess, 19 Vet. App. at 493.  

Additionally, the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice for new and material evidence claims have been met.  In the November 2006 letter, the appellant was notified of the evidence and information needed to reopen her claim, to substantiate each element of the underlying service connection claim, and to substantiate the elements needed for service connection that were found insufficient in the prior denial on the merits.  The November 2006 letter explained that the Veteran was previously denied service connection for cause of death because there was no showing that the Veteran was exposed to ionizing radiation in service or to mustard gas.  The November 2006 letter stated: "The evidence you submit must relate to this fact."  The December 2005 Board decision found that the Veteran's death was not due to any disability that was related to his period of active duty.  The Board finds that the duty to notify has been met.  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  As noted in the last final prior Board decision in December 2005, while the Veteran's certificate of discharge and private medical records were obtained, VA was unable to obtain the Veteran's service treatment records.  The appellant was informed of this fact.  VA obtained information from the Defense Threat Reduction Agency (DTRA).  During this appeal, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  Under the circumstances, it is the Board's conclusion that further efforts to obtain the Veteran's service treatment records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  The duty to assist has been met.  

Legal Criteria and Analysis

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a) (2010).  The only exceptions are matters which fall under 38 U.S.C.A. § 1975 (jurisdiction of district courts); 38 U.S.C.A. § 1984 (suits on insurance matters); and matters which fall under 38 U.S.C. Chapters 37 (housing and small business) and 72 (U.S. Court of Appeals for Veterans Claims).  38 C.F.R. § 20.1100(b).  

If a decision becomes final, a service connection claim may be reopened and considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means: 1) Evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; 2) Evidence which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial; and 3) Evidence that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied service connection for the cause of the Veteran's death in an August 2004 rating decision.  A December 2005 Board decision shows the appellant was denied entitlement to service connection for the cause of the Veteran's death.  The Board found the Veteran died of lung cancer, he was not service connected for any disability at the time of his death and there was no evidence his lung cancer was incurred or aggravated in service or is otherwise related to active duty.  The Chairman of the Board has not ordered reconsideration and the December 2005 decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  

As the December 2005 Board decision is final, the appellant's service connection claim for cause of death may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See, 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett, 83 F.3d at 1383.  

The evidence associated with the claims folder at the time of the December 2005 Board decision includes the following: private medical records from 1987 and 1988; a September 1987 Social Security Administration Award letter; a VA examination for aid and attendance (received April 1988); a December 1988 death certificate; several statements from the appellant; morning reports from November 1944 to January 1945; a July 2004 letter from the Defense Threat Reduction Agency (DTRA); an October 2004 statement from the Veteran's treating physician; and a December 2004 statement from a friend of the Veteran who also served with him.  A November 2005 Board transcript is also in the file.  

Since the December 2005 decision, the appellant has submitted several statements, undated clinical records, internet articles and a March 2009 statement from the Veteran's half-sister.  The transcript from the March 2009 Board hearing is also in the file.  In a June 2007 statement, the appellant asserted that her husband served in Japan and suggested that this fact proved her claim.  She pointed to his separation document, which lists the Army Occupation Medal for Japan.  She also submitted printed web pages which show the Medal and provide a description.  Many of her statements summarize the Veteran's past medical history and repeat facts.  

A March 2009 statement from the Veteran's half-sister repeats the Veteran's past medical history as she knew it.  The undated private medical records include a document regarding informed consent for endobronchial irradiation from a private hospital (unsigned) and a form document with a sketch of a lung on it.  There is also an undated lung radiograph.  The appellant submitted a February 2008 letter from NPRC with a list of the Veteran's medals; this list was already on his DD 214.  

On review, the Board finds the appellant has not submitted new and material evidence to reopen the service connection for the cause of the Veteran's death claim.  The NPRC list of medals is not new.  Some of the information in the appellant's statements and testimony, the half-sister's statement is new, but it is not material.  The undated clinical records are new, but they are not material.  The new evidence, either alone or with the prior evidence of record does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence does not show that the Veteran died from a condition that was incurred or aggravated in service.  

The appellant's primary contention is that the Veteran served in Japan during World War II, thus establishing that he was exposed to ionizing radiation.  His service in Japan during World War II is not in dispute.  What was not shown in December 2005 and still is not shown is that the Veteran served on active duty in an area where he was exposed to ionizing radiation during the Hiroshima/Nagasaki occupation period.  See 38 C.F.R. § 3.311 (a)(2)(ii).  There is also no evidence that establishes the Veteran's cause of death (lung cancer) was in any way related to his service.  

The appellant's statements and testimony, while presumed to be credible, are not new.  As a result, the additional evidence does not raise a reasonable possibility of establishing the claim for the Veteran's cause of death as required by 38 C.F.R. § 3.156(a).  The evidence is not considered new and material for the purpose of reopening the service connection claim for the cause of the Veteran's death.  The claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a claim for service connection for the cause of the Veteran's death and the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


